19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 1 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 2 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 3 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 4 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 5 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 6 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 7 of 8
19-08200-shl   Doc 29   Filed 03/04/19    Entered 03/05/19 13:19:26   Main Document
                                         Pg 8 of 8
